Citation Nr: 1116110	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  97-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative residuals of a partial synovectomy of the left knee due to injury, prior to October 19, 1995.  

2.  Entitlement to a rating in excess of 30 percent for postoperative residuals of a partial synovectomy of the left knee due to injury, from October 19, 1995.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee, as a residual of multiple surgeries of the left knee, from April 18, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to October 1991.  

This case originated from a rating decision entered in September 1994 by the VARO in Cheyenne, Wyoming, denying the Veteran's claim for increase for left knee disablement.  Much additional action has followed, including entry of multiple remands by the Board of Veterans' Appeals (Board) for needed development.  This matter was most recently before the Board in July 2009, at which time it was remanded to the RO through the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  While the case remained in remand status most recently, the AMC by its rating decision of November 2010 granted service connection for scars of the left knee, as residuals of multiple surgeries, and increased the rating assigned for postoperative residuals of a partial synovectomy of the left knee from 30 percent to 100 percent, effective from November 7, 2008, with resumption of the 30 percent rating, effective from April 1, 2010.  

The record reasonably raises the issue of the Veteran's entitlement to a total rating based on individual unemployability due to service-connected disabilities.  Such issue has not been appropriately developed or certified for the Board's review at this time and it is referred to the RO for all appropriate action.  

The issues of the Veteran's entitlement to a rating in excess of 30 percent for postoperative residuals of a partial synovectomy of the left knee from October 19, 1995, and to an initial rating in excess of 10 percent from April 18, 2005, for degenerative arthritis of the left knee, as a result of multiple surgeries, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  Prior to October 19, 1995, the Veteran's service-connected left knee disorder was manifested by cartilage dislocation, frequent joint locking, pain, and effusion and required two surgical procedures during 1993; also shown was degenerative arthritis of the left knee joint associated with a noncompensably disabling limitation of motion.  

2.  During the time period in question, evidence of additional, measureable limitation of motion attributable to pain, repetitive use, flare-ups, fatigability, weakness, or incoordination was not shown and evidence of ankylosis, more than slight subluxation or lateral instability, or malunion or nonunion of the tibia or fibula was not indicated.  

3.  During the relevant time frame, skin scars about the left knee due to prior arthroscopic procedures were demonstrated to be without pain, tenderness, deepness, instability, adherence to underlying tissue, or limitation of function.  

4.  The schedular criteria are adequate to rate the extent of the Veteran's left knee disablement and otherwise adequately compensate him for the level of impairment demonstrated.  



CONCLUSIONS OF LAW

1.  For the period prior to October 19, 1995, the criteria for the assignment of a 20 percent rating, but none greater, for postoperative residuals of a partial synovectomy of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5258 (2010).  

2.  For the period prior to October 19, 1995, a separate 10 percent rating, but none greater, is warranted for degenerative arthritis of the left knee associated with noncompensable limitation of motion of the left knee joint.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2010); VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, this matter was previously the subject of several development requests, wherein the Board sought additional actions by the AMC as to the matter herein addressed on its merits.  On remand, the AMC substantially complied with the Board's directives.  To that extent, and in the absence of any allegation of noncompliance by or on behalf of the Veteran, it is concluded that substantial compliance with the Board's development request has been achieved.  See Stegall v. West, 11 Vet. Ap. 268, 270-71 (1998).

Duties to Notify and Assist

Before addressing the merits of the issue herein on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of letters from the RO or AMC to the Veteran, dated in 2004, 2005, 2006, 2008, and 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, complete VCAA notice was not provided to the appellant prior to the RO's initial rating decision in September 1994, with full VCAA notice occurring only subsequent thereto, but any error as to timing was cured by the subsequent issuance of one or more supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  On that basis, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record indicates that the Veteran has been provided multiple VA examinations in order to evaluate the nature and severity of the disorder(s) at issue.  The reports from these examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue(s) presented.  As such, further development action relative to the disability herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has substantially satisfied its duties to notify and assist under the governing law and regulation.

Merits of the Claim for Increase

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Service connection for residuals of a left knee injury was established by RO action in May 1992 on the basis of aggravation of a preexisting left knee disorder and a 10 percent rating was assigned therefor under DC 5257, which was not appealed.  The claim for increase which forms the basis of the instant appeal, at least in part, was submitted to the RO in November 1993, and which was denied by RO rating action in September 1994.  The original 10 percent rating remained in effect until October 19, 1995, when it was increased to 30 percent, with the RO noting that multiple surgeries of the left knee had been required.  Thus, the issue presented for appellate consideration on the merits is that of the Veteran's entitlement to a rating in excess of 10 percent for postoperative residuals of a partial synovectomy of the left knee due to injury for the period prior to October 19, 1995.  

Degenerative arthritis is rated in accordance with 38 C.F.R. § 4.71a, DC 5003, which provides that when arthritis is established by X-ray findings it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Where the limitation of motion of the specific joint involved is noncompensable under the appropriate DCs, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg.  38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

With respect to disabilities specific to the knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256, which governs ankylosis of the knee, permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a Veteran will garner a 40 percent rating with flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  When there flexion between 20 degrees and 45 degrees, a 50 percent rating is for assignment and where there is knee ankylosis that is extremely unfavorable, with flexion at an angle of 45 degrees or more, the maximum rating of 60 percent is assignable.  38 C.F.R. § 4.71a, DC 5256.

DC 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20 and 30 percent for slight, moderate or severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

DC 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while DC 5259 allows a maximum of 10 percent for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259.

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability garners a 30 percent rating.  38 C.F.R. § 4.71a, DC.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace generates a maximum 40 percent evaluation under this DC.  38 C.F.R. § 4.71a, DC 5262.

Separate ratings may also be assigned for knee disability under DC 5257 and DC 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

The Board will also consider whether this case presents other evidence that would support a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal system is primarily the inability, due to damage in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements"), 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  38 C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does not require a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Consideration of pain and functional loss is required only with respect to those DCs where the basis for rating is limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

There is no basis for a rating higher than the maximum schedular rating for additional limitation of motion due to pain or functional loss.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Notice is taken that the criteria for the evaluation of skin disorders were amended, effective August 30, 2002, during the course of the instant appeal.  See 67 Fed. Reg. 49590 (2002).  The claim for increase was initiated in November 1993, at a point prior to the change in regulations.  Because of this fact, the question arises as to which set of rating criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the version most favorable to the claimant be applied when there has been a change in rating criteria has been overruled to the extent that it conflicts with authority established by the Supreme Court and United States Court of Appeals for the Federal Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  

VA's General Counsel has held that a liberalizing law would generally not have prohibited retroactive effects.  If a veteran could receive a higher evaluation under the new criteria, the effect of the change would be liberalizing.  Therefore, the Board will consider, as applicable, the claim under the old rating criteria for the entire period of the appeal, and under the new criteria from the effective date of the noted revisions.

Prior to August 30, 2002, the date the criteria for the rating of skin disorders were amended, a 10 percent rating was assignable for scars which were superficial, tender and painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804.  A disability evaluation in excess of 10 percent was for assignment under DC 7805 on the basis of a limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805.

Applicable rating criteria in effect since August 2002 indicate that for scars of other than the head, face, or neck, which are deep or which cause limited motion are 10 percent disabling if exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7801.  Scars of other than the head, face, or neck, which are superficial and do not cause limited motion, are 10 percent disabling, if they cover an area of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.

Superficial, unstable scars are 10 percent disabling. 38 C.F.R. § 4.118, DC 7803.  Superficial scars that are painful on examination are 10 percent disabling.  38 C.F.R. § 4.118, DC 7804.  Finally, other scars are to be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.

A further change to the rating criteria for skin diseases was implemented as of October 23, 2008, see 73 Fed. Reg. 54708, although the most recent change was made effective only for claims filed on or after October 23, 2008, and this claim was pending long before October 2008.  As such, the most recent changes are not for application in this instance.

Pertinent evidence is contained within in three separate volumes of the Veteran's VA claims folder.  It includes the Veteran's multiple written statements, as well as his oral testimony at several RO hearings, which are reflective of his belief that his left knee disorder has been inadequately rated for the period at issue.

Medical evidence developed denotes that two arthroscopies of the left knee were undertaken during 1993, one procedure of which required debridement of a meniscal tear.  The record reflects that in January 1993 the Veteran received outpatient treatment following a left knee injury, with examination showing a full range of motion and yielding a clinical impression of a probable subluxation injury of the left patella, spontaneously reduced.  

At the time of the initial surgery during a period of hospitalization in March and April 1993, range of motion was full and there was no indication of any ligament instability.  Lachman's testing and the drawer sign were negative; the Apply's test was positive.  The Veteran reported complaints of joint locking when seeking VA treatment in May 1993.  Magnetic resonance imaging in May 1993 was reported in September 1993 as identifying residuals of a repaired meniscal tear, as well as a tear at the anterior horn and bowing of the lateral meniscus.  Examination at that time showed there to be full range of motion, minimal effusion, and a positive McMurray's test.  In late October 2003, range of motion was 0 to 90 degrees; no instability was shown.  McMurray's and patellar compression testing were positive.  In November 2003, range of motion was again from 0-90 degrees.  

VA examination in January 1994 revealed non-tender scope scars, joint tenderness, and positive axial loading, but no effusion or ligament laxity.  Range of motion was from 0 to 120 degrees.  X-rays were interpreted to be normal.  The assessment was of probable torn cartilage.  Also in January 1994, there was separately noted to be gross atrophy of the quadriceps muscles.  Further VA outpatient evaluation in March 1994 revealed tenderness and crepitus of the left knee, but range of motion at its worst was possible from 0 to 105 degrees.  There was no varus or valgus instability.  

On a VA outpatient evaluation in March 1995, the examiner described chronic locking and pain.  Clinical inspection revealed atrophy of the quadriceps and weakness, with range of motion testing in June 1995 showing extension to 0 degrees and flexion to 125 degrees, which the examiner indicated represented full range of motion.  No effusion or instability was present and there was noted to be mild patellar crepitus and minimal "pops" on McMurray's testing.  Seven days later, examination showed tenderness, with a negative drawer sign, Lachman's test, and patellar tracking.  Extension to 80 degrees and flexion to 50-60 degrees were reported.  MRI was judged to identify a patellofemoral syndrome and chondromalacia patella, but no definite meniscal tear.  Further evaluation in September 1995 disclosed full range of motion and no ligamentous laxity; in October 1995, peripatellar crepitus and laxity of the medial, anterior, and lateral components were identified.  The assessment was of joint disease of the left knee with old trauma, positive shifting, and locking.  

During this period prior to October 19, 1995, evidence of ankylosis is absent and there is but one indication that ligament instability was present, that being in early October 1995, and it is significant that neither lateral instability nor recurrent subluxation is shown either before or after that lone occasion.  On that basis, no rating in excess of 10 percent is found to be warranted under DC 5257, in the absence of a showing of more than slight knee impairment due to subluxation or instability.  Surgical repairs of knee cartilage are identified and there are repeated complaints or findings as to pain and joint locking, and to some extent, effusion of the left knee joint, such that the most appropriate DC for evaluation of the disability during this period is DC 5258 as it pertains to dislocated knee cartilage and associated manifestations.  The Veteran's left knee surgeries for meniscal repairs and associated chondromalacia patella and/or patellofemoral syndrome are found to be most appropriately rated by analogy under DC 5258, which provides for a 20 percent rating where there are frequent episodes of locking, pain, and effusion into the joint.  Under the set of facts presented by this case, the maximum rating of 20 percent rating under DC 5258 is found to be for assignment and in the absence of a showing of ankylosis or malunion or nonunion of the tibia or fibula, alternate rating criteria do not afford a basis to assign a rating in excess of 20 percent.  See 38 C.F.R. § 4.71a, DCs 5256, 5262.

As well, there is evidence for and against the presence of left knee arthritis during the period in question, and in addition, there is a showing of left knee arthritis prior to the current appeal period, as well as a current showing of a noncompensable level of limited knee flexion and/or extension.  Range of motion is at times described as full, but flexion was on several occasions reduced to 90-120 degrees.  Notice is taken of the reported range of motion values in mid-September 1995, i.e., flexion reduced to 50 degrees and extension to 80 degrees, but those values appear to be a one-time aberration to all of the other range of motion values recorded during the period in question and certainly were not repeated either immediately prior or subsequent thereto.  In fact, when the Veteran was next evaluated later in September 1995, range of motion was found by the examiner to be full.  To that extent, a 10 percent rating, but none greater, is for assignment under DC 5003 for the time frame at issue on the basis of left knee arthritis and noncompensable limitation of motion.  No rating in excess of 10 percent under 38 C.F.R. §§ 4.40, 4.45, 4.59 or DeLuca on the basis of pain, painful motion, fatigability, incoordination, flare-ups, or weakness, given the absence that any such occurrence further reduces range of motion to a point that a rating in excess of 10 percent would be assignable.  

Also presented by this appeal is the question of whether a separate compensable rating is for assignment for left knee scarring during the period prior to October 19, 1995.  Pertinent findings include multiple scars from arthroscopy, but there is no indication that the scars themselves are of such a size, painful, tender, adherent, deep, or unstable,  or limiting in any way.  That being the case, assignment of a separate compensable evaluation for left knee scarring is not warranted.  

On the basis of the foregoing, the record supports the assignment of a 20 percent schedular evaluation, but none greater, for the Veteran's service-connected residuals of a partial synovectomy of the left knee due to injury under DC 5258, in addition to a separate, 10 percent rating, but none greater, for left knee arthritis and associated limitation of motion, for the period prior to October 19, 1995.  

Also for consideration is the question of extraschedular entitlement.  To accord justice in the exceptional case where the assigned schedular evaluation is found to be inadequate, the VA's Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set for in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Veteran's left knee disability, during the period in question, is shown to be manifested primarily by cartilage pathology, arthritis, limitation of motion, and nondisabling skin scars, as well as pain and functional loss that do not further limit range of motion.  The rating criteria specifically contemplate such symptomatology.  The schedular criteria specifically provide ratings for cartilage damage (DCs 5258, 5259), noncompensable limitation of motion due to painful arthritis (DC 5003, 38 C.F.R. § § 4.59), and compensably disabling limitation of motion (DCs 5260 and 5261), including motion limited due to orthopedic factors such as pain, weakness, and guarding (38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the left knee to the rating schedule, the degree of disability demonstrated throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with the disability in question, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the period prior to October 19, 1995, a 20 percent rating, but none greater, is assigned for postoperative residuals of a partial synovectomy of the left knee due to injury, as is a 10 percent rating, but none greater, for degenerative arthritis of the left knee due to injury with noncompensable limitation of motion, subject to those provisions governing the payment of monetary benefits.  





REMAND

In connection with the two remaining issues on appeal, it is noted that certain pertinent evidence referenced in other records now on file is not included within the body of evidence contained within the Veteran's VA claims folder.  Specifically, operative reports referenced in the June 2010 memorandum from the VA's Director of the Compensation and Pension Service as to June 2009 surgery on the Veteran's left knee are not currently of record.  In addition, VA treatment records from June 2009 referenced in the RO's rating decision of June 2009 are absent from the claims folder, as is the report, received on September 22, 2009, from the Veteran's attending VA orthopedic surgeon, R. LaParade, M.D., and employability slips dating from November 2007 to August 2009, as referenced in the rating decision of November 2009.  Remand to obtain the missing items of evidence, prior to an adjudication of the merits of the remaining issues, is required.  

In addition, further VA medical examination to ascertain the current extent of left knee disablement is found to be advisable, particularly since entries in VA outpatient treatment records recorded since the conduct of the most recent VA examination in March 2010 reflect opinions from attending medical professionals that a prior reconstruction of the medial collateral ligament (MCL) had failed and was nonfunctional and it was proposed, as of April 2010, that surgical revision of his MCL be undertaken at a facility other than the Minneapolis VA Medical Center because Dr. LaParade was leaving that VA facility.  Evidence of left knee instability was noted by a VA physician later in April 2010 at the VA Outpatient Clinic in Riverton, Wyoming, when it was further noted that he was awaiting surgical revision of failed MCL reconstruction.  Because there appears to have been a change for the worse with respect to the Veteran's left knee disorder, further VA medical examination to determine its current status is in order.  38 C.F.R. § 19.9 (2010).  





Accordingly, this portion the appeal is REMANDED for the following actions:

1.  Ensure compliance with VA's duties to notify and assist the Veteran in connection with the issues remaining on appeal.  

2.  Obtain for inclusion in the claims folder copies of certain items of evidence referenced in VA rating decisions or memoranda but absent from the claims folder, including (a) All pertinent VA treatment records relating to June 2009 surgery on the Veteran's left knee, including presurgical and postsurgical reports; (b) the medical report, received by the RO on September 22, 2009, from the Veteran's attending VA orthopedic surgeon, R. LaParade, M.D.; and (c) employability slips dating from November 2007 to August 2009, presumably executed by Dr. LaParade or his designee.   

3.  Obtain all pertinent VA treatment records, not already on file, which were compiled since September 2010 for inclusion in the Veteran's VA claims folder.  Such records should include any records of surgery or other treatment for the failed reconstruction of the Veteran's MCL.  

4.  Thereafter, afford the Veteran a VA joints examination in order to assess the nature and severity of his left knee disorder, including the residuals of a partial synovectomy due to injury and degenerative arthritis.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case and the report of such examination should indicate that the claims folder was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  Such examination should include detailed range of motion studies of the left knee and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the left knee due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of left knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign. Any additional limitation of motion should be expressed in degrees.

5.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, the claims remaining on appeal should be readjudicated on the basis of all pertinent evidence and all governing law and regulations.  If any benefit sought by this appeal continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a period of time in which to respond, before returning the claims folder to the Board for final review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional evidentiary development and to preserve the Veteran's due process rights.  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


